Standing Order Regarding “Notice of Defect” for Certain Defective Documents
Since November 2, 2006 and as periodically, revised,1 this Court, in. collaboration with the Court of Appeals and Tax Court, has issued standing orders authorizing the Clerk of the Indiana Supreme Court, Court of Appeals, and Tax Court (“Clerk”) to issue.a “Notice of.Defect” instead of immediately rejecting documents that -are timely tendered for filing but do not comply with certain, requirements of the Indiana Rules of Appellate Procedure. Today we revise the standing order to reflect subsequent amendments made to the Indiana Rules of Appellate Procedure. Our February 22, 2012 order is now superseded and is no longer in effect.
This order applies to a document that is timely tendered for filing but does not comply with the Indiana Rules of Appellate Procedure because:
• One or more of the following items is missing, insufficient, or incomplete:
(1) A certificate of service, see Ind, Appellate Rules 24, 57(G)(7), 68(F);
(2) A necessary word count certificate, see App. Rs. 34(G)(2), 44(E) & (F), 54(E), 57(G)(6);
(3) A required signature and/or identifying information, see-App. Rs. 23(E) 46(A)(9), 46(B), 68(H);
(4) A required Table of Contents or . Table of Authorities, see App. Rs, . -46(A)(1) & (2), .46(B), 46(E)(1), 50(A)(2), 50(B)(1),-50(C), 57(G)(2);
(5) For the first document filed after the Notice of Appeal by a party proceeding informa pauperis, the material required by Appellate Rule 40(C);
(6) For a motion to proceed informa pauperis, a copy of any affidavit supporting the request to proceed in forma pcmperis• that'was filed with the trial court or" an affidavit conforming to Form #App. R. 40-2; or a copy of the order setting forth the trial court’s'reasons for denying the in forma pauperis ' status on appeal;
(7) For an Appearance, information ■ required by Appellate Rule 16(B);
(8) For an Appendix, a verification o’f accuracy, see'App. Rs. 50(A)(2)®, ' 50(B)(1)(f);
(9) For an Appellant’s Brief, an accompanying copy of the trial court’s written opinion, memorandum of decision," or findings of fact and conclusions relating to the issue(s) raised- on appeal, see App. R. 46(A)(12);
(10) For an Appellant’s Brief in a criminal appeal where the sentence is at issue, an accompanying copy of the sentencing order, see App. R. 46(A)(12);
(11) For a Petition to Transfer, a brief statement, set out by itself on the page immediately following the front page, identifying the issue, question presented, or precedent *63warranting transfer, see App. R. 57(G)(1);
(12) For a Petition for Review or brief in response, a brief section entitled Reasons for Granting or Denying Review, set out by itself immediately before the Argument section, explaining why review should or should not be granted, see App. R. 63(1).
• One or more of the following prohibited items is included:
■ (13) Argument or other material inappropriate for an Appendix, see App. Rs. 50(A), 50(B);
(14) For any Brief, any additional doc- ■ uments, other than the appealed judgment or order, see App. Rs. 46(F), 46(H); .
(15) For any document, information excluded from public access when the document is not accompanied by a Notice to Maintain Exclusion from Public Access; see App. R. 23(F)(3); or
• The document is otherwise defective because: ' ‘ '
(16) One or more “form” violations exist, see App. Rs. 23(E), 34(G), 43, 51, 54(F), 63(1); and/or
' (17) The document was conventionally filed but should have been electronically filed • through the Indiana E-Filing System, see App. R. 68(C). ■
When the Clerk receives a document that is noncompliant for one or more of these reasons, the Clerk shall stamp the document and any copies as “received” (but not filed) as of the date it would have been deemed filed but for the defect(s). See App. R. 23(D). The Clerk shall then send a “Notice of Defect” similar in form and substance to that attached to this order, to the attorney or pro se party that tendered the document, shall serve ah other parties with a copy of the Notice of Defect, and shall note the transmission of the Notice of Defect on the docket if a cause number has been assigned to the matter.
If the attorney or pro se party corrects the defect(s) by the deadline provided in the Notice of Defect, and if the corrected •document fully complies with the Appellate Rules in all other respects, the document shall be deemed filed as' of the date the corrected document is filed with the Clerk’s Office pursuant to Appellate Rule 23(A) and shall be deemed timely for purposes' of any applicable filing deadline. Any corrected document shall be served upon all other parties .pursuant to Appellate Rule 24. Any time period for other parties to respond to the defective document shall be computed fi’om the date the corrected document is served, see App. Rs. 24, 25(C).
If the attorney or pro se party fails to submit a fully compliant, corrected document by the deadline provided in the Notice of Defect, the- Clerk shall return the tendered document and all copies to the attorney or pro se party with a form “Notice of Return,” shall serve all other parties with a copy of the Notice of Return, and shall note the return of the document and transmission of the Notice of Return on the docket if a cause number has been assigned to the matter.
This order does not restrict the Clerk from notifying an attorney or pro se party of a defect by other means if such notification and correction can be accomplished more expeditiously without prejudice to the other parties.
Attachment
*64Notice of Defect To: Re: tendered on for filing in. Name of document Case name and cause number if applicable This is to notify you that the abovc-rcfcrcnccd document you tendered for filing is defective in the following respectas): Missing, Insufficient, or Incomplete Items HU The document lacks a certificate of service or the certificate of service is insufficient, see App. Rs. 24,57(G)(7), 68(F); □ The document lacks a necessary word count certificate, see App, Rs. 34(G)(2), 44(E) & (F), 54(E), 57(GX6); □ The document lacks a required signature and/or identifying information, see App. Rs. 23(E), 46(A)(9); 46(B), 68(H); □ The document lacks a required Table of Contents or Table of Authorities, see App. Rs. 46(A)(1) & (2), 46(B), 46(E)(1), 50(A)(2), 50(BX1), 50(C), 54(F); 57(G)(2); □ You are proceeding in forma pauperis, the document being filed is the first document you are filing in the case after the filing of the Notice of Appeal, and you have failed to file the material required by Appellate Rule 40(C); namely one of the following: (1) the trial courts authorization allowing you to proceed in forma pauperis on appeal; (2) an affidavit stating that you were permitted to proceed in forma pauperis in the trial court and that the trial court has made no certification or finding revolting authorization to proceed in forma pauperis (see App. R. 40(A)(3)); or (3) a motion to the Court on Appeal to proceed in forma pauperis. D The motion is an App. R. 40(A)(4) motion to the Court on Appeal to proceed in forma pauperis and lacks: □ a copy of any affidavit supporting your request to proceed in forma pauperis that was filed in the trial court, or an affidavit conforming to Form #App. R. 40-2;
*65[[Image here]]
*66[[Image here]]
*67[[Image here]]

. March 7, 2007, January 2, 2008, and most recently, February 22, 2012.